         Case 1:18-cv-12098-WGY Document 26 Filed 03/20/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

SHANNON PRICE, Individually and on)
Behalf of All Others Similarly Situated and
                                  )
On Behalf of the EATON VANCE PROFIT
                                  )
SHARING AND SAVINGS PLAN,         ) Civil Action No. 18-12098-WGY
                                  )
                Plaintiff,        )
                                  )
        vs.                       )
                                  )
EATON VANCE CORPORATION, EATON )
VANCE MANAGEMENT, EATON VANCE )
INVESTMENT COMMITTEE, and DOES 1- )
30, inclusive,                    )
                                  )
                Defendants.       )
                                  )

          JOINT MOTION TO VACATE HEARING ON MOTION TO DISMISS AND
                  NOTICE OF SETTLEMENT IN PRINCIPLE

       Plaintiff Shannon Price, individually and on behalf of all others similarly situated and on

behalf of the Eaton Vance Profit Sharing and Savings Plan (“Plaintiff”), and Defendants Eaton

Vance Corp., Eaton Vance Management, Eaton Vance Investment Committee, and Does 1-30

(“Defendants”), notify the Court that they have reached an agreement in principle to settle this

action on a class-wide basis and hereby request that the Court vacate the hearing now on the

calendar for Defendants’ Motion to Dismiss For Failure to State A Claim Counts VII, VIII, and

IX of the Complaint, currently set for March 25, 2019 at 2:00 pm at the Boston University Law

School, and stay further proceedings in this action pending the parties’ submission of a motion for

preliminary approval of the anticipated class settlement.

       In support of this motion, the parties state:

       1. The parties have reached an agreement in principle to settle this action on a class-wide

       basis.

                                                  1
         Case 1:18-cv-12098-WGY Document 26 Filed 03/20/19 Page 2 of 3



       2. The parties will work diligently to prepare and submit a motion for preliminary approval

       of the anticipated class settlement.

       3. In the event that the parties are unable to reach a final agreement to settle this action,

       they will promptly notify the Court.

       4. The parties request that the Court vacate the date now on the calendar for the March 25,

       2019 Hearing on Motion to Dismiss For Failure to State A Claim Counts VII, VIII, and IX

       of the Complaint, and stay further proceedings in this action pending the parties’

       submission of a motion for preliminary approval of the anticipated class settlement. The

       parties anticipate that they will be in a position to make that submission to the Court within

       45 days.

       WHEREFORE, the parties jointly notify the Court of their agreement in principle to settle

this action and request that the Court vacate all dates and deadlines now on the calendar, including

the March 25, 2019 Hearing on Motion to Dismiss For Failure to State A Claim Counts VII, VIII,

and IX of the Complaint, and stay further proceedings in this action pending the parties’

submission of a motion for preliminary approval of the anticipated class settlement.



 /s/ James R. Carroll             .                  /s/ Charles H. Field                      .
 James R. Carroll (BBO #554426)                      *Charles H. Field
 Eben P. Colby (BBO #651456)                         SANFORD HEISLER SHARP, LLP
 Michael S. Hines (BBO #653943)                      655 West Broadway, Suite 1700
 Sarah L. Rosenbluth (BBO #687498)                   San Diego, CA 92101
 SKADDEN, ARPS, SLATE,                               Telephone: 619.577.4252
    MEAGHER & FLOM LLP                               Facsimile: 619.577.4250
 500 Boylston Street                                 cfield@sanfordheisler.com
 Boston, Massachusetts 02116
 (617) 573-4800                                      Andrew Miller (MA Bar # 682496)
 james.carroll@skadden.com                           SANFORD HEISLER SHARP, LLP
 eben.colby@skadden.com                              1666 Connecticut Avenue NW, Suite 300
 michael.hines@skadden.com                           Washington, DC 20009
 sarah.rosenbluth@skadden.com                        Telephone: (202) 499-5200

                                                 2
       Case 1:18-cv-12098-WGY Document 26 Filed 03/20/19 Page 3 of 3



                                         Facsimile: (202) 499-5199
Counsel for Defendants                   amiller@sanfordheisler.com
Eaton Vance Corp., Eaton Vance
Management, Eaton Vance Investment       *David Sanford
Committee, and Does 1-30                 *David Tracey
                                         *Meredith Firetog
                                         SANFORD HEISLER SHARP, LLP
                                         1350 Avenue of the Americas, 31st Floor
                                         New York, NY 10019
                                         Phone: (646) 402-5650
                                         Facsimile: (646) 402-5651
                                         dtracey@sanfordheisler.com
                                         dsanford@sanfordheisler.com
                                         mfiretog@sanfordheisler.com

                                         * Admitted pro hac vice


                                         Counsel for Plaintiff
                                         Shannon Price, Individually and On Behalf
                                         of All Others Similarly Situated and On
                                         Behalf of the Eaton Vance Profit Sharing
                                         and Savings Plan




                                     3
